



Exhibit 10.13


Summary of Certain Compensation for
Directors of Park National Corporation


Annual Retainers and Meeting Fees
Annual Retainers Payable in Common Shares
Each director of Park National Corporation (“Park”) who is not an employee of
Park or one of Park’s subsidiaries (a “non-employee director”) receives, on the
date of the regular meeting of the Park Board of Directors held during the
fourth fiscal quarter, an annual retainer in the form of common shares awarded
under the 2017 Long-Term Incentive Plan for Non-Employee Directors. The number
of common shares awarded as the annual retainer for the fiscal year ended
December 31, 2017 (the “2017 fiscal year”) was 300 common shares. These common
shares were delivered on the date of the regular meeting of the Park Board of
Directors held October 23, 2017.
Each non-employee director of Park also serves on either the board of directors
of The Park National Bank (“Park National Bank”) or the advisory board of one of
the divisions of Park National Bank, and receives, on the date of the regular
meeting of the Park Board of Directors held during the fourth fiscal quarter, an
annual retainer in the form of: (a) 150 common shares for members of the board
of directors of Park National Bank; and (b) 100 common shares for members of the
advisory board of a division of Park National Bank. These common shares were
also delivered on October 23, 2017.
Cash Compensation
The following table sets forth the cash compensation paid by Park to Park’s
non-employee directors for the 2017 fiscal year.
 
 
2017 Fiscal Year Prior to April 25, 2017
2017 Fiscal Year From and After April 25, 2017
Meeting Fees:
 
 
Each meeting of Board of Directors attended (1)
$
1,200


$
1,200


Each meeting of Executive Committee attended
$
900


$
900


Each meeting of Audit Committee attended
$
900


$
900


Each meeting of each other Board Committee attended
$
600


$
750


Annual Retainers:
 
 
Annual Retainer for Committee Chairs:
 
 
 
Audit Committee
$
7,500


$
10,000


 
Nominating and Corporate Governance Committee
$
5,000


$
7,000


 
Compensation Committee
$
5,000


$
7,000


 
Risk Committee
$
5,000


$
7,000


Annual Retainer for Other Committee Members:
 
 
 
Executive Committee
$
5,000


$
5,000


 
Audit Committee
$
5,000


$
5,000


 
Risk Committee
$
2,500


$
3,500


 
Compensation Committee
$
2,500


$
3,500


 
Investment Committee
$
2,500


$
3,500


 
Nominating and Corporate Governance Committee
$
2,500


$
3,500


Lead Director Additional Annual Retainer
$
15,000


$
15,000



_________________________







--------------------------------------------------------------------------------





(1)    If the date of a meeting of the full Board of Directors is changed from
that provided for by resolution of the Board and a Park non-employee director is
not able to attend the rescheduled meeting, he or she receives the meeting fee
as though he or she attended the meeting.
(2) The annual retainers are paid on the date of the Annual Meeting of
Shareholders held during the fiscal year. Only those individuals continuing to
serve as non-employee directors immediately following the Annual Meeting of
Shareholders receive the annual retainers applicable to the positions they hold.


Each non-employee of Park also serves on either the board of directors of Park
National Bank or the advisory board of one of the divisions of Park National
Bank and, in some cases, receives a specified amount of cash for such service as
well as fees for attendance at meetings of the board of directors of Park
National Bank or the advisory board of the applicable division of Park National
Bank (and committees of the respective boards).
In addition to the annual retainers and meeting fees discussed above,
non-employee directors also receive reimbursement of all reasonable travel and
other expenses of attending board and committee meetings.
David L. Trautman and C. Daniel DeLawder receive no compensation for:
(i) serving as a member of the Board of Directors of Park; (ii) serving as a
member of the board of directors of Park National Bank; or (iii) serving as a
member of any committee of the respective boards.











